             Case
              Case2:13-cr-00051-RSL
                   2:13-cr-00051-RSL Document
                                      Document183-1 Filed01/19/21
                                               186 Filed  01/14/21 Page
                                                                    Page11ofof11




 1                                                                  The Honorable Robert S. Lasnik
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
       UNITED STATES OF AMERICA,                          NO. 13-CR-0051-RSL
 9
                               Plaintiff
                                                          ORDER GRANTING UNITED STATES’
10
                         v.                               MOTION TO EXTEND TIME TO FILE
11                                                        RESPONSE
       JOSE SALAS-ARROYO,
12
                              Defendant.
13
14
            The Court, having reviewed the Motion of the United States to extend by fourteen
15
     days the time to file a response to the defendant’s pro se motion for a reduction in sentence
16
     hereby states that IT IS HEREBY ORDERED that the Motion is GRANTED. The United
17
     States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
18
     to 18 U.S.C. § 3582(c)(1)(A) on or before January 25, 2021, and the motion should be
19
     noted for January 29, 2021, unless the parties reach a different agreement regarding
20
     briefing.
21                      19th day of January, 2021.
            DATED this _____                   21.
22
23
24                                                          ROBERT S. LASNIK
                                                            United States District Court Judge
25
26 Presented by:
   /s/ Helen J. Brunner
27 HELEN J. BRUNNER
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      EXTEND TIME TO FILE A RESPONSE /
                                                                               SEATTLE, WASHINGTON 98101
      United States v. Salaz-Arroyo, 13-CR-0051-RSL - 1                              (206) 553-7970
